Citation Nr: 0603537	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to February 7, 
2002, for the grant of service connection for tinnitus. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for 
atopic dermatitis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

In connection with this appeal the veteran testified at a 
video-conference hearing before the undersigned in November 
2005; a transcript of that hearing is associated with the 
claims file.

The Board observes that, in December 2004, the veteran filed 
claims of entitlement to increased ratings for a ventral 
hernia, limitation of motion of the jaw, and a condition of 
the skeletal system as well as a claim of entitlement to 
service connection for depression.  It appears that the RO is 
in the process of developing and adjudicating such claims.  
Therefore, these issues are referred to the RO for continued 
appropriate action.

The issues of entitlement to service connection for PTSD, 
entitlement to a rating in excess of 30 percent for atopic 
dermatitis, and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of a neck injury are remanded.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  In a final decision dated in December 1999, the Board 
denied the veteran's claim of entitlement to service 
connection for tinnitus. 

2.  Following the final disallowance in December 1999, an 
application to reopen the veteran's claim of entitlement to 
service connection for tinnitus was first received on 
February 7, 2002.


CONCLUSION OF LAW

The requirements for an effective date prior to February 7, 
2002, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra: (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 422.  

The Board observes that the veteran filed his application to 
reopen his claim of entitlement to service connection for 
tinnitus on February 7, 2002, after the enactment of the 
VCAA.  The RO's initial decision granting service connection 
for tinnitus and assigning an evaluation of 10 percent, 
effective February 7, 2002, was issued in August 2002.  Thus, 
the initial decision as to service connection was favorable 
and made only after the veteran had already been provided 
notice of the VCAA provisions in March 2002 and June 2002, 
consistent with the timing mandated by Pelegrini.  

In the March 2002 and June 2002 letters, the RO informed the 
veteran of the evidence to be considered in connection with a 
service connection claim.  The RO explained that VA was 
required to make reasonable efforts to assist the veteran in 
obtaining evidence necessary to support his claim, including 
medical records, employment records, and records from Federal 
agencies, but that ultimately, it was the veteran's 
responsibility to support his claim with appropriate 
evidence.  The RO requested the veteran to identify all 
outstanding evidence that needed to be secured, or to obtain 
the evidence on his own initiative and send it to the RO.  
Both letters advised the veteran that VA would attempt to 
obtain private records if she completed and returned VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for each provider.  Additionally, the RO specifically 
advised the veteran that evidence of a current disability and 
a nexus between such and service was necessary.  Both letters 
also detailed the evidence that had been received and 
associated with the claims file for consideration in 
adjudicating the veteran's claim.  The above demonstrates 
that each of the elements necessary for an adequate VCAA 
notice were provided to the veteran in connection with his 
service connection claim.

After the August 2002 rating decision, the veteran filed a 
notice of disagreement with respect to the assigned effective 
date for the service connection grant.  VA's Office of the 
General Counsel has considered the question of whether VA 
must notify a claimant via a VCAA letter of the information 
and evidence necessary to substantiate an issue first raised 
in a notice of disagreement submitted in response to VA's 
notice of its decision on a claim for which VA has already 
notified the claimant of the information and evidence 
necessary to substantiate the claim.  General Counsel held as 
follows:

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the 
case if the action does not resolve the disagreement 
either by grant of the benefits sought or withdrawal of 
the notice of disagreement.  If, in response to notice 
of its decision on a claim for which VA has already 
given the section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  

See VAOPGCPREC 8-2003 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2005).  

The Board finds that, in the veteran's case, further notice 
is not required with regard to his claim of entitlement to an 
earlier effective date for the grant of service connection 
discussed herein because documents issued to the veteran have 
already provided appropriate notice sufficient to enable him 
to prepare and present argument directly pertinent to this 
appeal.  In particular, the statement of the case issued in 
December 2002 notified the veteran of the evidence 
considered, the legal criteria relied on to determine the 
appropriate effective dates to be assigned, and the reasons 
and bases for the denial of his claim.  Specifically, the RO 
stated that the effective date of February 7, 2002, for the 
grant of tinnitus was assigned because that was the date the 
veteran's application to reopen his previously denied service 
connection claim was first received by VA.  Additionally, the 
statement of the case referenced the relevant laws and 
regulations, including 38 C.F.R. § 3.400(b)(2) pertaining to 
effective dates for service connection.  The veteran's 
arguments on appeal rely on evidence and information already 
in the claims file.  As previously noted, in the December 
2002 statement of the case, the RO clearly advised the 
veteran that VA regulations do not, in fact, allow for an 
effective date prior to February 7, 2002, the date of receipt 
of the veteran's application to reopen his claim of 
entitlement to service connection for tinnitus.

Under the circumstances of this case, where the veteran's 
argument is based on evidence acknowledged to already be in 
the claims file, and/or based on his interpretation of 
governing law as opposed to any disagreement with the facts, 
the Board finds that additional notice or development would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  And, 
since the RO has provided the veteran with all required 
notice relevant to the legal basis for the denial of his 
claim, and has afforded him the appropriate time in which to 
respond, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton v. Brown, 
9 Vet. App. 553, 567 (1996).  As such, the Board will proceed 
to address the merits of the veteran's effective date claim.

II.  Analysis

The veteran contends that he should be granted an effective 
date in 1997 as that was the year in which he originally 
applied for service connection for tinnitus and was initially 
denied such benefit.  

In a final decision dated in December 1999, see 38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999), the Board 
denied service connection for tinnitus.  No further 
communication was received from the veteran regarding a claim 
for service connection for tinnitus until February 7, 2002, 
when VA received his application to reopen his claim of 
entitlement to service connection for tinnitus.   

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based 
on new and material evidence other than service department 
records received after the final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  Under 38 C.F.R. § 3.400(r), the 
effective date based on a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  

Based on the above-stated facts and regulations, the Board 
finds that the correct date for the grant of service 
connection for tinnitus is February 7, 2002, the date the 
veteran's application to reopen his claim of entitlement to 
service connection for tinnitus was first received following 
the Board's final December 1999 denial.  See 38 C.F.R. § 
3.400(q)(1)(ii); (r).  As such, the veteran's claim for an 
earlier effective date for the grant of service connection 
for tinnitus must be denied.


ORDER

Entitlement to an effective date prior to February 7, 2002, 
for the grant of service connection for tinnitus is denied.


REMAND

For the reasons discussed below, the Board finds that 
additional development is necessary prior to the adjudication 
of the veteran's claims of entitlement to service connection 
for PTSD, entitlement to a rating in excess of 30 percent for 
atopic dermatitis, and whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for residuals of a neck injury.

The Board initially notes that there are relevant, 
outstanding records that should be obtained prior to the 
adjudication of the veteran's claims on the merits.  During 
the veteran's November 2005 video-conference hearing, he 
indicated that he received treatment for his PTSD and skin 
condition at the Topeka VA Medical Center.  The claims file 
only contains records from such facility dated through March 
2002.  He also indicated that he had sought treatment at the 
Bay Pines VA Medical Center for his skin and neck conditions.  
The veteran further stated that he believed that there were 
records detailing treatment for his neck condition available 
from the Orlando VA Medical Center.  Also pertinent to his 
neck condition, the veteran testified that he had received 
treatment from a private chiropractor named Mr. Morrow.  The 
Board observes that chiropractic records from a Mr. Morris 
have been obtained and associated with the claims file.  It 
is unclear whether this is the chiropractor the veteran 
intended to reference at his Board hearing.  Such should be 
clarified while the case is on remand.  Thereafter, such 
outstanding medical records from the Topeka, Bay Pines, and 
Orlando VA Medical Centers, as well as possibly from Mr. 
Morrow, should be obtained.   

Pertinent to the veteran's increased rating claim, he is 
service-connected for atopic dermatitis that is currently 
evaluated as 30 percent disabling pursuant to Diagnostic Code 
7899-7806, effective July 31, 1996.  (38 C.F.R. § 4.27 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.)  The Board observes that the rating 
criteria governing skin disabilities, Diagnostic Code Series 
7800, was amended effective August 30, 2002.  As the veteran 
filed his claim for an increased rating in February 2002, 
both sets of rating criteria must be considered in evaluating 
the veteran's service-connected skin disability.  See 
VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  From a review of 
the record, it does not appear that the RO considered the 
veteran's claim under the revised criteria.  Moreover, the 
Board finds that the medical evidence of record is deficient 
for the purpose of adequately rating the veteran's skin 
disorder under the criteria effective August 2002.  Also, 
under the amended Diagnostic Code 7806, dermatitis or eczema 
may also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending on the predominant 
disability.  Therefore, while on remand, the agency of 
original jurisdiction should consider the applicability of 
such alternate diagnostic codes.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

The Board observes that the veteran was last afforded a VA 
examination in July 2002.  As indicated previously, such 
examination does not adequately address the criteria for 
rating dermatitis or eczema under the regulations effective 
August 2002.  Diagnostic Code 7806 rates dermatitis or eczema 
based on the percentage of the entire body or exposed area 
affected, or, based on the type of therapy prescribed.  Such 
criteria were not fully addressed at the July 2002 VA 
examination and treatment records do not speak adequately to 
such factors.  Also, since the July 2002 examination, the 
veteran has alleged that his service-connected skin 
disability has increased in severity.  See Snuffer v. Gober, 
10 Vet.App. 400, 403 (1997).  Therefore, the Board concludes 
that another VA examination is necessary to obtain 
contemporary clinical findings and conclusions in order to 
ensure evaluation based on an accurate disability picture.  

Regarding the veteran's claim of entitlement to service 
connection for PTSD, it is pointed out that in June 2005 
medical examination report, a VA examiner noted the veteran's 
alleged and unverified in-service stressors, diagnosed PTSD, 
and related his PTSD to such stressors.  Also, of record is a 
June 2002 statement from a VA psychiatrist, as well as VA 
treatment records, indicating a diagnosis of PTSD.  As such, 
the Board finds that additional development is necessary in 
order to corroborate the veteran's claimed stressors and 
relate such to his diagnosed PTSD. 

In March 2002, the veteran submitted a list of stressors 
which included having 90 percent of his body covered in oil 
after a spill and various self-described combat experiences 
during the Gulf War.  At his November 2005 hearing, the 
veteran described being in tank battles, serving in "Death 
Valley," seeing children killed outside of Kuwait City on 
the Turkish border, and witnessing the deaths of fellow 
soldiers.  The veteran offered a few time frames, locations, 
and unit assignments; however, some of the information was 
inaudible and thus not recorded in the hearing transcript.  
As such, a remand is necessary in order for the veteran to 
submit another stressor statement that includes sufficiently 
identified time periods, locations, and unit assignments for 
stressor verification purposes.  If such stressors are 
thereafter corroborated, the veteran should then be afforded 
a VA examination to determine whether his diagnosed PTSD is a 
result of the stressors.

For the above reasons, the case is REMANDED for the 
following:

1.  The veteran should be requested to 
clarify whether he received chiropractic 
treatment from a Mr. Morris or a Mr. 
Morrow and, if he desires VA to request 
such records, to complete and submit VA 
Form 21-4142, Authorization and Consent 
to Release Information to VA.  
Appropriate steps should be taken to 
obtain any outstanding treatment records 
from the Topeka, Orlando, and Bay Pines 
VA Medical Centers as well as Mr. 
Morris/Morrow.  A response, negative or 
positive, should be associated with the 
claims file.  For VA records, requests 
must continue until it is determined that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.  

2.  Following the completion of the above 
development and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded a VA examination to determine 
the nature and severity of his service-
connected atopic dermatitis.  The claims 
file should be made available to the 
examiner for review and the examiner 
should confirm in his written report that 
he reviewed the file.  The examiner 
should diagnose all skin disorders shown 
to be present and provide an opinion as 
to whether they are related to the 
veteran's service-connected atopic 
dermatitis.  The examiner should identify 
all areas affected by the veteran's 
service-connected skin disability, and 
report findings with respect to each of 
the following factors: (a) the degree of 
any exfoliation, exudation, ulceration, 
itching, or disfigurement; (b) the 
percentage of entire body, and also of 
exposed areas, affected; (c) whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required, for how long a duration in a 
12-month period, and whether the therapy 
is intermittent or constant; (d) whether 
any area on the head, face, or neck 
affected by the service-connected skin 
condition is indurated, inflexible, 
abnormal in texture, or hypo- or hyper-
pigmented, and if so, what is the area 
(in square inches or centimeters) 
involved for that characteristic; (e) 
whether there is gross distortion or 
asymmetry of any feature or paired set of 
features from the skin condition; (f) 
whether any scab or scarring has occurred 
as a result of the veteran's skin 
disorder, and, whether such scab(s) or 
scar(s) cause limited motion, are deep, 
superficial, unstable, tender, or painful 
on examination.  Also, the size of the 
area (in square inches or centimeters) of 
the scabbing or scarring should be 
reported.  The examiner should also 
provide an opinion concerning the overall 
degree of social and industrial 
impairment resulting from the veteran's 
service-connected skin disability, to 
include the impact on his employability.  
The rationale for all opinions expressed 
must be provided.

3.  Pertinent to the veteran's claim of 
entitlement to service connection for 
PTSD, he should be requested to provide 
sufficiently identified time periods, 
locations, and unit assignments for his 
claimed stressors, to include being 
covered in spilled oil, tank battles, 
"Death Valley," and witnessing the 
killing of children and fellow soldiers.  
The veteran should be advised that he 
must submit dates, locations, and unit 
assignments as well as a specific 
description of the claimed stressor in 
order for VA to attempt verification.  

4.  Following the above, any necessary 
stressor verification should be 
performed.  Thereafter, a specific 
determination as to whether each claimed 
stressor is sufficiently verified must be 
made.  As the veteran has alleged that a 
number of his stressors occurred while he 
was in combat, the issue of whether the 
veteran in fact served in combat should 
be addressed.

5.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The stressor(s) which has 
been determined to be corroborated by the 
evidence of record should be identified 
for the examiner and the examiner should 
be instructed that only those events may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should confirm or refute 
whether the veteran meets the diagnostic 
criteria for PTSD and identify the 
stressor or stressors to which any 
current diagnosis of PTSD is attributed.  
The examiner should include review of the 
claims file, to include the June 2005 VA 
mental disorders examination in offering 
the above-requested diagnostic and 
etiologic conclusions.  The rationale for 
all opinions should be provided.  

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claims should be readjudicated.  His 
claim for a rating in excess of 30 
percent for atopic dermatitis should be 
readjudicated under both the pre- and 
post-August 2002 criteria, with 
consideration of all potentially 
applicable diagnostic codes, to include 
those pertinent to disfigurement and 
scars.  The entirety of the evidence, to 
include records associated with the 
claims file after the December 2002 
statement of the case was issued, should 
be considered.  If the claims remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


